Citation Nr: 0904781	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUE

Entitlement to an increased rating in excess of 20 percent 
for service-connected degenerative disc disease of the lumbar 
spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The veteran was scheduled for a videoconference hearing to be 
held in December 2008.  However, in a December 2008 
statement, the veteran requested that his hearing be 
rescheduled.  

The veteran has identified good cause for missing the 
previous hearing date under the provisions of 38 C.F.R. 
§ 20.704(d).  Therefore, a remand is required in this case so 
that the veteran can be afforded another opportunity to 
testify at a hearing.  See 38 C.F.R. § 20.704 (2008).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should take appropriate steps to 
schedule the veteran for a 
videoconference hearing at the RO at the 
earliest opportunity, following the usual 
procedures as set forth in 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.704 
(2007).  Then, the RO should return the 
claims file to the Board in accordance 
with current appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




